     Case 2:18-cr-00034 Document 190 Filed 04/24/19 Page 1 of 3 PageID #: 2315



                             UNITED STATES DISTRICT COURT
                                            for the
                               Southern District of West Virginia


UNITED STATES OF AMERICA,


v.                                                             Case No.: 2:18-cr-00034


PHYLLIS DOTY,

        Defendant.



       DEFENDANT’S SECOND MOTION TO EXTEND TIME TO SELF-REPORT



        Comes now counsel for Defendant Phyllis Doty and moves the Court to allow her to self-

report directly to the institution to which she is assigned. In the Court’s directive, Mrs. Doty was

allowed to self-report. Mrs. Doty was further directed that if she did not receive notice directing

her to report to a particular institution that she was to self-report to the U.S. Marshall in

Charleston by 2 p.m. on April 1, 2019, ECF No. 175. Previously an earlier version of this

motion was granted, see ECF No. 180, 184.

        As of this date Mrs. Doty still has not received any notice from the Federal Bureau of

Prisons. She continues to seek the benefits of self-reporting as opposed to transportation in

custody from jail confinement.
   Case 2:18-cr-00034 Document 190 Filed 04/24/19 Page 2 of 3 PageID #: 2316



           Wherefore, Mrs. Doty by her counsel moves the Court to order that she be allowed to

self-report from her home directly to the institution assigned on the date and time the notice

directs.




                                                      Respectfully Submitted,

                                                      /s/James M. Cagle
                                                      James M. Cagle (WV Bar No. 580)
                                                      1200 Boulevard Tower
                                                      1018 Kanawha Boulevard, East
                                                      Charleston, West Virginia 25301
                                                      Email: caglelaw@aol.com
                                                      Phone: (304) 342-3174
                                                      Fax: (304) 342-0448
                                                      Counsel for Respondent Phyllis L. Doty



                                                      /s/ J. Jeaneen Legato
                                                      J. Jeaneen Legato, Esq. (WV Bar No. 6978)
                                                      Legato Law, PLLC
                                                      Email: jeaneenlegato@gmail.com
                                                      1018 Kanawha Boulevard, East, Suite 1200
                                                      Charleston, West Virginia 25301
                                                      Phone: (304) 340-9910
                                                      Fax: (304) 342-0448
                                                      Co-Counsel for Respondent Phyllis L. Doty




                                               Page -2-
     Case 2:18-cr-00034 Document 190 Filed 04/24/19 Page 3 of 3 PageID #: 2317



                            UNITED STATES DISTRICT COURT
                                           for the
                              Southern District of West Virginia

UNITED STATES OF AMERICA,

v.                                                           Case No.: 2:18-cr-00034

PHYLLIS DOTY,

        Defendant.
                                CERTIFICATE OF SERVICE

        The undersigned, counsel for Defendant, Phyllis Doty, does hereby certify that a true and

correct copy of the Defendant’s Second Motion to Extend Time to Self-Report was served via

electronic filing to Eric Goes, A.U.S.A. on the 24th day of April, 2019.


                                                     /s/ J. Jeaneen Legato
                                                     J. Jeaneen Legato, Esq. (WV Bar No. 6978)
                                                     Legato Law, PLLC
                                                     Email: jeaneenlegato@gmail.com
                                                     1018 Kanawha Boulevard, East, Suite 1200
                                                     Charleston, West Virginia 25301
                                                     Phone: (304) 340-9910
                                                     Fax: (304) 340-9915
                                                     Co-Counsel for Respondent Phyllis L. Doty


                                                     /s/James M. Cagle
                                                     James M. Cagle (WV Bar No. 580)
                                                     1200 Boulevard Tower
                                                     1018 Kanawha Boulevard, East
                                                     Charleston, West Virginia 25301
                                                     Email: caglelaw@aol.com
                                                     Phone: (304) 342-3174
                                                     Fax: (304) 342-0448
                                                     Counsel for Respondent Phyllis L. Doty




                                             Page -3-
